Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed April 1, 2020. Claims 1-20 are pending and examined.
Examiner’s Note: the rejection of the claims is based on the claims as written which are devoted to identifying “anomalous activity” with lots of math detail on how that is identified and none identifying what anomalous activity they are trying to find.  So based on the claims anything looking at transactions for fraud or any other anomalous activity is valid prior art.  Looking for potential financial institution failure with looking at a substantial percentage of an institutions transactions to detect patterns indicating such a possibility would be a different animal but that is not what was claimed.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claim was noted in the application if that is correct there is nothing to update if that is incorrect the sooner it is brought up the better for everyone.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS forms 1449 filed April 1, 2020; July 2, 2021; and October 21, 2021 are attached to the instant Office action.

Claim Rejections - 35 USC § 101 Utility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101.  
The “computer-readable storage medium” could include a signal which is intangible and therefore not patent eligible as a process, machine, manufacture, or composition of matter.  Paragraph 122 of the PG-Pub version of this application actually defines non-transitory computer-readable storage media in such a way as to include signals since it includes networks.  Therefore “tangible computer-readable storage medium” would be the easiest fix for this problem. 
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–8 are directed to a machine (“A message tracking computing device”), claims 9-16 are directed to a process (“A method”), and claims 17-20 are directed to a manufacture “computer readable storage medium” if it is not a signal as above.).  Thus, claims 1–16 
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 9, the specific limitations that recite an abstract idea are:
receiving . . . data . . .;
sorting . . . the data into a plurality of channels, wherein each channel of the plurality of channels represent a different type of transaction;
for each channel, computing, using the message tracking computing device, a normalized velocity score by: 
computing a streaming mean for a subset of transaction records;  
computing a streaming standard deviation for the subset of transaction records; and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; 
analyzing, using the message tracking computing device, the computed normalized velocity score for each channel to detect anomalous activity; 
The claims, therefore, recite receiving data sorting that data for each channel computing a normalized velocity score by computing a mean, standard deviation, normalized velocity score, and transaction ratio and analyzing that for each channel to detect anomalous activity, which is the abstract idea of Mathematical Concepts and Mental Processes.  While Mental Processes need to be reasonable to do in a person’s head the problem is 
The additional elements of the claims are various generic computer components to implement this abstract idea (“message tracking computing device”, “payment processing network”, “automatically generating … an alert message identifying the anomalous activity”, and “transmitting, using the message tracking computing device, the alert message to a remote computing device.”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to obtain data analyze it and send an occasional response.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than a mere response to the data gathering, which is insignificant extra-solution activity.  See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 9 is not patent eligible.
Independent claims 1 and 17 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 9.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 9 are performed by a system in claim 1 and using a manufacture in claim 17.  Thus, because the same analysis should be used for all categories of claims, claims 1 and 17 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–8, 10–16, and 18-20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 3, 6, 7, 10, 11, 14, 15,  18, and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only add more math by further specifying computations of streaming mean and a population velocity score additionally the “population velocity score” does not appear to be used for anything since it does not appear in any other claims but was merely math done for math’s sake.  Comparing the normalized score for each channel to a model of anomalous activity wherein the model includes a plurality of weights associated with the normalized velocity scores for each channel of the plurality of channels is more math that is easy to do if the data set is small it fails for the same reason as the independent claims of not stating the problem they are solving making it a judgement that is a mental process.  The same is true for calculating a normalized velocity score for each channel. The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4 and 12, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity.  These claims recite transmit the alert message.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than See, e.g., MPEP 2106.05(g) (citing CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328–29 (Fed. Cir. 2017); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354–55 (Fed. Cir. 2016)).  Finally, the additional recited limitations of these dependent claims fail to amount to significantly more than the judicial exception because the courts have found a mere response to the data gathering to be well-understood, routine, and conventional activity.  See, e.g., MPEP 2106.05(d) (citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1362–1363 (Fed. Cir. 2015); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, (Fed. Cir. 2015)).
For claims 5 and 13, the additional limitations of these claims merely recite additional steps that amount to no more than an aspiration to analyze the data within thirty seconds.  The limitations of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere desire for a result without any explanation about how it will be achieved. 
For claims 8 and 16, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the channels recited in claims 1 and 9 by further specifying that the channels includes one or more of ATM transactions, card not present transactions, point-of-sale transactions, quasi transactions, cross-border transactions, approved transactions, and declined transactions.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements 
	For claim 20, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claim only narrows the real-time transaction records recited in claim 16 by further specifying that the real-time transaction data includes transaction records for transactions conducted over a predetermined period of time using payment cards associated with a predefined range of accounts.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (USGP 2017/0148,025 A1) in view of Fisher (USPG 2010/0305,993 A1). 
	As per claim 1 Le teaches:  
A message tracking computing device for identifying anomalous activity in real-time, the message tracking computing device comprising at least one processor in communication with at least one memory,(see at least Le paragraph 72) the at least one processor programmed to: 
receive, from a payment processing network, real-time transaction data including a plurality of transaction records, each transaction record associated with a payment transaction conducted over the payment processing network; (see at least Le paragraphs 25-29)
see at least Le paragraph 30)
for each channel, compute a normalized velocity score by: 
computing a streaming mean for a subset of transaction records associated with the corresponding channel; (see at least Le paragraphs 31, and 33-37)
computing a streaming standard deviation for the subset of transaction records; (see at least Le paragraphs 36 and 39) and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; (see at least Le paragraphs 31, 33-37, and 39)
analyze the computed normalized velocity score for each channel to detect anomalous activity; (see at least Le paragraph 31)
automatically generate an alert message identifying the anomalous activity; (see at least Le paragraph 37) and 
transmit the alert message to a remote computing device. (see at least Le paragraphs 31, 37, and 39)
While Le is not explicit about the analysis being real-time it was known in the art of fraud detection as taught by Fisher. (see at least Fisher abstract, Paragraphs 22, 23, and 56)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 2 Le teaches: 

compute a time difference between a first time associated with the transaction record and a second time associated with the most recent transaction record in the real-time transaction data before the transaction record; (see at least Le paragraphs 33, 35, and 36)
compute a velocity decay parameter based on the time difference; (see at least Le paragraphs 38 and 46  Comparisons made over time) and 
compute the streaming mean based on the velocity decay parameter. (see at least Le paragraph 38)  
As per claim 3 Le teaches: 
The message tracking computing device of claim 1, wherein the at least one processor is further programmed to: 
compute a mean transaction ratio from the transaction ratios for all the transaction record in the real-time transaction data;  (see at least Le paragraph 30)
compute a transaction ratio standard deviation from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30) and 
compute a population velocity score for the subset of transaction records based on the mean transaction ratio and the transaction ratio standard deviation. (see at least Le paragraph 30)
As per claim 4 Le teaches: 
see at least Le paragraph 31 submitted for manual review will be sent to someone’s computing device for them to review it.) 
As per claim 5 Le teaches: 
The message tracking computing device of claim 1, wherein to analyze the computed normalized velocity score for each channel, the at least one processor is programmed to analyze the computed normalized velocity score for each channel within thirty seconds of receipt of the real-time transaction data from the payment processing network. (see at least Le paragraph 33  “seconds after the measurement window has closed”)
As per claim 6 Le teaches: 
The message tracking computer device of claim 1, wherein to analyze the computed normalized velocity score for each channel, the at least one processor is programmed to compare the normalized velocity score for each channel to a model of anomalous activity, wherein the model includes a plurality of weights associated with the normalized velocity scores for each channel of the plurality of channels. (see at least Le paragraphs 56 and 60) 
As per claim 7 Le teaches: 
The message tracking computer device of claim 6, wherein the at least one processor is further programmed to: 
see at least Le paragraph 39)
sort the plurality of historical transaction data into the plurality of channels; (see at least Le paragraph 39)
calculate a normalized velocity score for each channel; (see at least Le paragraph 39) and 
generate the model based on the plurality of normalized vector scores. (see at least Le paragraph 39)
As per claim 8 Le teaches: 
The message tracking computer device of claim 1, wherein the plurality of channels includes one or more of ATM transactions, card not present transactions, point-of-sale transactions, quasi transactions, cross-border transactions, approved transactions, and declined transactions. (see at least Le paragraphs 29, 35, and 41)
As per claim 9 Le teaches: 
A method for identifying anomalous activity in real-time using a message tracking computing device communicatively coupled to a payment processing network, the method comprising: 
receiving, at the message tracking computing device, from the payment processing network, real-time transaction data including a plurality of transaction records, each transaction record associated with a payment transaction conducted over the payment processing network; (see at least Le paragraphs 25-29)
see at least Le paragraph 30)
for each channel, computing, using the message tracking computing device, a normalized velocity score by: 
computing a streaming mean for a subset of transaction records; (see at least Le paragraphs 31, and 33-37)
computing a streaming standard deviation for the subset of transaction records; (see at least Le paragraphs 36 and 39) and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; (see at least Le paragraphs 31, 33-37, and 39)
analyzing, using the message tracking computing device, the computed normalized velocity score for each channel to detect anomalous activity; (see at least Le paragraph 31)
automatically generating, using the message tracking computing device, an alert message identifying the anomalous activity; (see at least Le paragraph 37) and 
transmitting, using the message tracking computing device, the alert message to a remote computing device. (see at least Le paragraphs 31, 37, and 39)
While Le is not explicit about the analysis being real-time it was known in the art of fraud detection as taught by Fisher. (see at least Fisher abstract, Paragraphs 22, 23, and 56)  Therefore it would have been obvious to a person of ordinary skill in the art at 
As per claim 10 Le teaches: 
The method of claim 9, wherein computing a streaming mean comprises: 
computing a time difference between a first time associated with the transaction record and a second time associated with the most recent transaction record in the real-time transaction data before the transaction record; (see at least Le paragraphs 33, 35, and 36)
computing a velocity decay parameter based on the time difference; (see at least Le paragraphs 38 and 46 Comparisons made over time) and 
computing the streaming mean based on the velocity decay parameter. (see at least Le paragraph 38)
As per claim 11 Le teaches:
The method of claim 9, further comprising: 
computing a mean transaction ratio from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30)
computing a transaction ratio standard deviation from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30) and 
computing a population velocity score for the subset of transaction records based on the mean transaction ratio and the transaction ratio standard deviation. (see at least Le paragraph 30)
As per claim 12 Le teaches: 
see at least Le paragraph 31 submitted for manual review will be sent to someone’s computing device for them to review it.)
As per claim 13 Le teaches: 
The method of claim 9, wherein analyzing the computed normalized velocity score for each channel further comprises analyzing the computed normalized velocity score for each channel within thirty seconds of receipt of the real-time transaction data from the payment processing network. (see at least Le paragraph 33  “seconds after the measurement window has closed”)
As per claim 14 Le teaches: 
The method of claim 9, wherein analyzing the computed normalized velocity score for each channel further comprises comparing the normalized velocity score for each channel to a model of anomalous activity, wherein the model includes a plurality of weights associated with the normalized velocity scores for each channel of the plurality of channels. (see at least Le paragraphs 56 and 60) 
As per claim 15 Le teaches: 
The method of claim 14 further comprising: 
receiving a plurality of historical transaction data including a plurality of transaction records associated with an anomalous activity; (see at least Le paragraph 39)
see at least Le paragraph 39)
calculating a normalized velocity score for each channel; (see at least Le paragraph 39) and 
generating the model based on the plurality of normalized vector scores. (see at least Le paragraph 39)
As per claim 16 Le teaches: 
The method of claim 9, wherein the plurality of channels includes one or more of ATM transactions, card not present transactions, point-of-sale transactions, quasi transactions, cross-border transactions, approved transactions, and declined transactions. (see at least Le paragraphs 29, 35, and 41)
As per claim 17 Le teaches: 
A computer-readable storage medium having computer-executable instructions embodied thereon, wherein when executed by a message tracking computing device including at least one processor in communication with a memory, the computer-readable instructions cause the message tracking computing device to: 
receive, from a payment processing network, real-time transaction data including a plurality of transaction records, each transaction record associated with a payment transaction conducted over the payment processing network; (see at least Le paragraphs 25-29)
sort the plurality of transaction records into a plurality of channels, wherein each channel of the plurality of channels represents a different type of transaction; (see at least Le paragraph 30) 

computing a streaming mean for a subset of transaction records associated with the corresponding channel; (see at least Le paragraphs 31, and 33-37) 
computing a streaming standard deviation for the subset of transaction records; (see at least Le paragraphs 36 and 39)
and 
computing the normalized velocity score based on the streaming mean, the streaming standard deviation, and a transaction ratio for the subset of transaction records; (see at least Le paragraphs 31, 33-37, and 39)
analyze the computed normalized velocity score for each channel to detect anomalous activity; (see at least Le paragraph 31)
automatically generate an alert message identifying the anomalous activity; (see at least Le paragraph 37) and 
transmit the alert message to a remote computing device. (see at least Le paragraphs 31, 37, and 39)
While Le is not explicit about the analysis being real-time it was known in the art of fraud detection as taught by Fisher. (see at least Fisher abstract, Paragraphs 22, 23, and 56)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
As per claim 18 Le teaches:
The computer-readable storage medium of claim 17, wherein to compute a streaming mean, the instructions cause the message tracking computing device to: 
see at least Le paragraphs 33, 35, and 36)
compute a velocity decay parameter based on the time difference; (see at least Le paragraphs 38 and 46  Comparisons made over time) and 
compute the streaming mean based on the velocity decay parameter.  (see at least Le paragraph 38)
As per claim 19 Le teaches: 
The computer-readable storage medium of claim 17, wherein the instructions further cause the message tracking computing device to: 
compute a mean transaction ratio from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30)
compute a transaction ratio standard deviation from the transaction ratios for all the transaction record in the real-time transaction data; (see at least Le paragraph 30) and 
compute a population velocity score for the subset of transaction records based on the mean transaction ratio and the transaction ratio standard deviation. (see at least Le paragraph 30)
As per claim 20 Le teaches: 
The computer-readable storage medium of claim 17, wherein the real-time transaction data includes transaction records for transactions conducted over a predetermined period of time using payment cards associated with a predefined range see at least Le paragraphs 35 “from a particular partner” is a predefined range of accounts, “time range” is a predetermined period of time.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Kursun USPG 2020/0167,784
Adjaoute USPG 2020/0074,472 
Ivey et al. USPG 2016/0005,029 A1
Dietrich et al. U.S. Patent 10,482,464 B1
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)
/SCOTT S TROTTER/Primary Examiner, Art Unit 3696